PER CURIAM.
The mother recovered medical expenses and loss of services in her derivative claim of the negligent action of the defendant, appellee here. The minor recovered nothing for pain and suffering and appeals to this court.
We believe the case falls within the purview of Pickel v. Rosen, Fla.App.1968, 214 So.2d 730. On the authority of Pickel we reverse on the matter of damages only and remand for a new trial so that the jury may determine the sole issue of the damage to the minor plaintiff. See also Griffis v. Hill, Fla., 230 So.2d 143, opinion filed ,T , ir, 1A,n November 19, 1969.
Reversed and remanded.
HOBSON, C. J., and LILES and MANN, JJ., concur.